Searle, J. This suit was brought to the November term, 1868, of the Monroe Circuit Court. The trial was by jury; finding and judgment for plaintiffs, from which this appeal was taken. Erom the transcript of the record before us, it appears that the only exceptions taken, on the trial of the cause, were to the instructions of the court to the jury. But these exceptions were not made the ground for the motion for a new trial. They were therefore waived. Collier vs. State, 20 Ark., 86; Graham vs. Roark, 23, Ark., 19. No rule is better settled than that the scope of review, in this court, is limited to the grounds upon which the motion for a new trial was based. Hopkins et al. vs. Dowd,, 11 Ark., 627. There is, therefore, no question of law before the court. If errors of law were committed on the trial, they have been waived. We will remark, further, that it does not appear from the transcript that the overruling of the motion for a new trial was excepted to, and the motion is not, in fact, any part of the record of the case. Binding no errors in the proceedings of the court below, from the transcript before us, let the judgment be affirmed. Bennett, J., did not sit in this case. ITon. W. L Warwick, Special Supreme Judge.